Citation Nr: 0009014	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-21 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from November 1973 to January 
1974.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
March 1998 that denied service connection for a seizure 
disorder. 

The Board notes that the issue of basic eligibility for a 
non-service connected pension was denied by the RO in 
December 1998, and that a Statement of the Case was issued 
following receipt of a Notice of Disagreement from the 
veteran.  However, a substantive appeal on this issue is not 
of record, and this issue is therefore not before the Board.


REMAND

The Board notes that in a Form 9 received in December 1998, 
the veteran stated that he was undergoing treatment at the VA 
facilities in Sayre and Wilkes-Barre, Pennsylvania.  While 
the record contains some clinical records from these 
facilities, the record also shows that the RO sent the 
veteran a letter in December 1998 requesting that he specify 
all dates and locations of all VA treatment.  However, the 
letter was addressed to a previously listed address for the 
veteran, and not to a newer address listed on a statement 
received in May 1998.  Therefore, another attempt should be 
made to obtain any unsecured VA records for association with 
the claims folder.  The United States Court of Appeals for 
Veterans Claims has ruled that in certain circumstances, 
records may be deemed to be constructively before the Board.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
all VA records not currently associated with the claims 
folder must be obtained prior to further appellate 
consideration of the merits of the veteran's claim.  



Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO should contact the veteran at 
the veteran's most current address of 
record, listed on a May 1998 statement as 
172 Cooper Hill Rd., Candor, NY 13743, 
and request that he specify all dates and 
locations of VA treatment for a seizure 
disorder. 

2. Thereafter, the RO should obtain any 
additional records of VA treatment 
specified by the veteran, to include any 
treatment at the VA facilities in Sayre 
and Wilkes-Barre, Pennsylvania, 
approximately in December 1998, as stated 
in the veteran's December 1998 Form 9.  
Once obtained, any such records which 
were previously unobtained must be 
associated with the claims folder.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




